Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered January 11, 2006, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to criminal sale of a controlled substance in third degree in satisfaction of an indictment charging him with this crime as well as criminal possession of a controlled substance in the third degree. Under the terms of the plea agreement, he was to be sentenced as a second felony offender to the minimum possible sentence, 3V2 years in prison to be followed by three years of postrelease supervision. He was sentenced accordingly and now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, appellate counsel’s brief and defendant’s *971pro se submission, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Crew III, J.P., Peters, Spain, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.